896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William Jeter BROWN, Jr. and Silba Ann Brown, Debtors.Henry J. McCRACKEN, Jr.;  Lula McCracken, Plaintiffs-Appellants,v.William Jeter BROWN, Jr.;  Silba Ann Brown, Defendants-Appellees.
No. 89-2964.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1989.Decided:  Feb. 6, 1990.

David G. Gray, Westfall, Gray, Kimel & Connolly, P.A., on brief, for appellants.  Robert M. Pitts, Barry L. Master, Whaley, Hay, Pitts, Hugenshmidt, Master, Devereux & Belser, P.A., on brief, for appellees.
Before DONALD RUSSELL, Circuit Judge, BUTZNER, Senior Circuit Judge, and JOSEPH H. YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Henry J. McCracken, Jr., and Lula McCracken, his wife, secured creditors, challenged the confirmation of a bankruptcy plan that allows William Jeter Brown and Silba Ann Brown to retain a portion of property in the continued operation of a dairy farm.  The appellants also allege error as the result of certain modifications of the debtors' Chapter 12 Plan.  Prior to the scheduled argument, the parties filed a joint motion for decision on the briefs which was granted by appropriate order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCracken v. Brown, C/A No. A-C-88-29 (W.D.N.C. Apr. 6, 1989).  We granted the joint motion for decision on the briefs, dispensing with oral argument, because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Further, the two slight modifications of the Chapter 12 Plan ordered by the district court were in response to arguments advanced by appellants.


2
AFFIRMED.